Citation Nr: 1013308	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from September 10, 2004.

2.  Entitlement to a higher initial rating for diabetes 
mellitus, evaluated as 20 percent disabling from July 21, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2007.  A transcript of the hearing 
is of record.  

The issue of service connection for cataracts being referred 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case (SSOC) on these 
issues was in March 2007.  Since that time, additional 
evidence has been received by the RO, including  VA 
examinations performed in conjunction with a claim for a 
total rating based on individual employability due to 
service-connected disability (TDIU).  If a SSOC is prepared 
before the receipt of further evidence, another SSOC must be 
issued to the Veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to these issues because it shows current objective 
findings and the Veteran's contentions.  There are no legal 
provisions for waiver of evidence received by the RO prior to 
transfer of the file to the Board.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Additionally, the record indicates that the Veteran continues 
to receive VA treatment from the Eastern Kansas Health Care 
System.  On remand, updated VA treatment records since March 
2009 should be obtained so that the evidence of record is 
current.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
medical records from the Eastern Kansas 
Health Care System dated from March 2009 
to the present.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claims for higher 
initial ratings for PTSD and diabetes 
mellitus, in light of all information or 
evidence received since the last SSOC in 
March 2007.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished with a 
SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



